Citation Nr: 0639143	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to March 
1987 and from January to May 1991.  She served with the 32nd 
Aeromedical Evacuation Group in Riyadh, Saudi Arabia in 
January 1991.  Her primary specialty was A90250 Medical 
Service Specialist.  

This case initially came before the Board of Veterans' 
Appeals (Board) on Appeal from a September 2002 rating 
decision rendered by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In June 2005, the 
Board remanded the case to the RO for further evidentiary 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's symptoms do not meet the criteria for a 
diagnosis of PTSD.

2.  The veteran does not have objective chronic indications 
of temporomandibular joint (TMJ) dysfunction.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).

2.  Temporomandibular joint (TMJ) dysfunction was not 
incurred in or aggravated by service, and may not be presumed 
to be due to an undiagnosed illness incurred during Persian 
Gulf service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency attempted to 
provide the veteran with the notice required under the VCAA 
by letter dated in January 2002 prior to issuances of the 
September 2002 rating action on appeal.  However, subsequent 
VCAA compliant notice was not furnished to the veteran until 
September 2004 after the initial adjudication of her claims.  
While the September 2004 letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements through the 
supplemental statement of the case issued in June 2006.  In 
light of the foregoing, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent post service medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Initially, the Board notes that the veteran was awarded a 
decoration with a "V" device.  To the extent that she 
asserts that she was exposed to combat like situations, the 
Board accepts her statements.  38 U.S.C.A. § 1154 (West 
2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R.§ 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent following such service. 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006). 
Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. The "Southwest 
Asia Theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2) (2006).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.317(a)(1) (2006).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2006).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4) (2006).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).


PTSD

The veteran's service records show that she served as a 
medical service specialist with service in the Desert 
Shield/Storm area of responsibility from January 1991 to May 
1991.  She was afforded the Air Force Outstanding Unit Award 
with "V" device.  

An October 1991 VA outpatient treatment record notes that the 
veteran was anxious because of financial problems and 
attempts to get reestablished vocationally.  The assessment 
was adjustment to civilian life.  She denied nervous trouble 
of any sort on a subsequent periodic service examination in 
December 1995.  

During subsequent VA outpatient treatment from October 2001 
to May 2002 the veteran reported sexual harassment while in 
the military.  She was assessed with PTSD and depression.  A 
March 2002 Vet Center Intake evaluation notes that the 
veteran reported working as a health care technician in a 
triage unit near the Iraq border during her service in 
Southwest Asia.  Most of the patients were prisoners of war.  
She also reported unwanted sexual harassment by male peers 
and higher ranking supervisors.  PTSD and dysthymic disorder 
were diagnosed.  

In November 2002, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) noted that the veteran served with 
the 32nd Aeromedical Evacuation Group at Riyadh, Saudi 
Arabia.  Various Scud missile attacks directed toward Riyadh 
were documented during the time the unit was  stationed 
there.  

In support of her claim, the veteran submitted a May 2003 
statement from M.G. who served with her during her active 
service.  M.G. reported that the unit was under constant Scud 
missile attacks that necessitated donning chemical warfare 
suits and evacuation from their living quarters.  The unit 
medically staged combat casualties for aeromedical 
evaluating.  Most of the patients had severe combat wounds to 
include gun and bomb injuries, amputations, and large 
surgical wounds.  There was also a grave registration unit 
where dead U.S. troops awaited transport.  

The veteran detailed her alleged stressors in a June 2003 
statement.  She reported witnessing Scud missile attacks, 
hearing loud booms, and feeling the ground shake.  She 
reported intense fear and helplessness and many soldiers 
"freaked out" and could not put their protective gear on.  
The unit underwent random Scud missile alerts.  She reported 
division in the unit over the abilities of the unit 
commander.  She witnessed many injured prisoners or war with 
head wounds, amputated limbs, and abdominal wounds.  There 
was also a morgue.  

In a separate letter, also dated in June 2003, she reported 
sexual harassment.  During one incident, a drunken colonel 
propositioned her in front of others.  She reported the 
incident to her noncommissioned officer in charge (NCOIC); 
however, no action was taken as the witnesses were of low 
rank and would have little credibility against a colonel.  In 
another incident, a married noncommissioned officer asked her 
to come to his house while his wife was away.  When she 
refused, she was accused of being a lesbian, and the 
offending airman made taunting abusive comments when she 
passed him in the hallway.  She related being propositioned 
by a drunken senior NCO while in England.  In 1985, a colonel 
grabbed her behind saying "nice ass."  This colonel made 
other chauvinistic remakes about women.  During another 
occasion her First Sergeant threw a piece of paper that 
missed the garbage can.  The veteran was asked to pick it up 
and the Sergeant said that he had missed the can on purpose 
to see the veteran bend over.  

In a June 2003 statement, the veteran's treating psychiatrist 
at the Vet Center opined that the veteran had PTSD secondary 
to her service in Desert Storm and sexual harassment in the 
military.  These stressors included being bombed by the enemy 
and frequent biological hazard alerts necessitating putting 
on protective gear.  She also felt terror based on the lack 
of experience of her commander.  She also reported frequent 
inappropriate verbal harassment with peers and supervisor 
making sexual propositions and comments about her appearance 
and sexuality.  She also reported being grabbed and touched 
in a sexual manner.  

The veteran was afforded a VA psychiatric examination in 
October 2003.  The examiner reviewed the veteran's claims 
folder and medical records including a social industrial 
survey and collateral statements from the veteran's 
psychologist.  After the examination, depression and anxiety 
disorder were diagnosed and a provisional diagnosis of PTSD 
was rendered.  The examiner stated that a definite diagnosis 
may be made only after further results from psychological 
testing.  The examiner commented that she would like to see 
the results of psychological testing to see if the veteran 
met the criteria for a diagnosis of PTSD.  

Subsequent psychological testing in November 2003 revealed 
that MMPI2 testing suggested the presence of significant 
depression in the content of strong somatic issues, anger, 
and poor social supports.  The MMPI2 PTSD scale and the 
Mississippi test revealed borderline elevations for PTSD.  
Personality Assessment Inventory indicated anxiety and 
depressive components with support for PTSD.  The examination 
psychologist noted that these tests presented a picture of 
mixed somatic, anxiety, and depressive features with general 
mild to moderate support for PTSD. 

Treatment records dated from March to September 2004 resulted 
in the diagnosis of PTSD, military sexual trauma (MST), 
anxiety disorder, not otherwise specified; and depression not 
otherwise specified.  Her treating psychiatrist felt that her 
PTSD was due to sexual harassment and other stressor during 
her Persian Gulf experiences.  

Pursuant to the prior Board remand, the veteran was afforded 
a VA psychiatric examination in May 2006.  The examiner 
reviewed the veteran's claims folder and interviewed the 
veteran.  After discussing the veteran's past medical history 
including past psychological testing in 2003.  The examiner 
concluded that diagnoses of depressive disorder, not 
otherwise specified; and "subthreshold PTSD" were 
warranted.  The examining psychiatrist noted while the 
veteran had PTSD, she did not meet the criteria for a 
diagnosis of PTSD.

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In this case, the record establishes conflicting evidence of 
diagnosis of PTSD and psychiatric evaluations which do not 
include PTSD in the diagnosis.  As shown above, the records 
contain some notations of PTSD, rule out PTSD, borderline 
PTSD, or subthreshold PTSD.  Although positive evidence, such 
evidence is not convincing.  In contrast is a psychiatric 
evaluation conducted in May 2006 which does not diagnose 
PTSD.

The Board places greater weight on the opinion reached during 
the May 2006 examination as it is based on a more thorough 
examination that included review and discussion of the 
veteran's entire psychiatric history.  This included review 
of the psychological testing conducted in 2003.

Ultimately the Board has the obligation to assess the weight 
of the evidence.  This Veterans Law Judge has reviewed and 
considered each piece of evidence and concludes that the 
medical evidence showing no current diagnosis of PTSD is more 
probative than the evidence showing diagnoses of PTSD.  The 
evidence showing a diagnosis of PTSD does not provide a 
thorough basis for the diagnosis and in fact many of the 
evaluations qualify the diagnosis as a possibility of PTSD as 
evidenced by the qualifiers of "rule out," borderline, or 
subthreshold.  While the veteran has PTSD symptoms, the most 
recent psychiatric evaluation notes that she does not met the 
criteria for a diagnosis of PTSD.

The law provides that service connection is granted for a 
disability due to disease or injury in service.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In sum, an essential criteria for establishing 
service connection for PTSD, as set forth in 38 C.F.R. § 
3.304(f), are not met.  Under these circumstances, the Board 
must conclude that the veteran has not met the regulatory 
requirements of entitlement to service connection for PTSD, 
and that, on this basis, her claim must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

The lack of a current diagnosis of PTSD conforming to DSM-IV 
criteria is fatal to the veteran's claim for service 
connection.  Thus, the Board need not address whether or not 
the veteran's claimed stressors actually occurred.  
Furthermore, while the veteran's claims that she has PTSD as 
due to an undiagnosed illness, the Board notes that various 
health care provides have attributed her psychiatric 
complaints to diagnosed disabilities including depression and 
an anxiety.  Accordingly, service connection for PTSD 
symptoms as to due to undiagnosed illness is not warranted.  


Temporomandibular Joint 

The veteran's service medical records note that she 
complained of clicking of the temporomandibular joint with 
pain in January 1986.  There was no evidence of noise or pain 
on examination.  A mouth guard was suggested at night.  

In January 1991, she had braces removed as she did not have 
time to have her braces removed prior to her reactivation. In 
March 1992, the veteran was fitted for a night guard to 
control bruxism and function as a retainer.  

In March 2000, the veteran sought treatment for occasional 
right ear pain of one month duration.  She had a history of 
TMJ dysfunction, but had not been using her bite guard.  It 
was felt that the veteran may be having symptoms related to 
TMJ dysfunction.  However, further evaluation was 
recommended.  A subsequent treatment record in April 2000 
notes that X-ray examination was within normal limits.  
Assessment at that time was probable dental neuralgia pain.

The veteran was afforded a VA dental examination in October 
2003.  TMJ dysfunction was diagnosed, but no opinion 
regarding the etiology of the disability was provided.  

The veteran was afforded another VA examination addressing 
her claimed TMJ disorder in May 2006.  The examiner noted 
that the veteran had a history of bruxism during her first 
period of active duty with no history of trauma to her face 
or jaws.  During the time between her periods of active duty, 
she had orthodontic treatment.  When recalled for Operation 
Desert Strom, she was directed to have her orthodontic 
appliances removed.  She felt that  the removal of her 
orthodontic treatment caused her jaw pain.  The examiner 
noted that range of motion of the veteran's temporomandibular 
joint was within normal limits and click and popping of the 
joints was not detected during the examination.  The examiner 
observed that the veteran's prior orthodontic treatment must 
have been nearly complete when it was discontinued because 
her occlusion was good and there was good interdigitation of 
her teeth.  Radiographically, her temporomandibular joint was 
unremarkable.  The examiner knew of no conclusive evidence 
that either provision or failure to provide orthodontic 
treatment was causative or directly related to the onset or 
cure of TMJ dysfunction.  Furthermore, the veteran did not 
exhibit classic signs of TMJ dysfunction and there was no 
apparent service-connected dental disability.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for TMJ 
dysfunction, both on a direct basis and as being due to an 
undiagnosed illness. Specifically, the veteran has not 
brought forth any evidence that would provide objective 
indicators of chronic disorders manifest by TMJ dysfunction.  
While it was felt that the veteran might be having symptoms 
of TMJ dysfunction in March 2003, subsequent evaluation 
revealed that X-rays of her jaw were within normal limits.  

While TMJ dysfunction was diagnosed during examination in 
October 2003, the Board has placed greater weight on the 
findings of the May 2006 examination while noted that the 
veteran did not have TMJ dysfunction.  The October 2003 
report is less thorough and contains no discussion of the 
veteran's complaints or clinical findings pertaining to TMJ 
dysfunction.  On the contrary, the May 2006 examination 
contains a discussion of the veteran's past dental history in 
connection with the examination.  In addition, the examiner 
in 2006 reviewed radiographic findings and discussed the 
veteran's current objective findings that did not warrant a 
diagnosis of TMJ dysfunction.  In light of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently has TMJ 
dysfunction.  It should also be noted that, lacking medical 
expertise, the veteran is not competent to diagnose such 
disorders.

With respect to her contention that the removal of her braces 
resulted in TMJ dysfunction, the Board notes the competent 
evidence of record, to include the May 2006 examination 
report, shows that the veteran's in-service orthodontic 
treatment was not related to any current TMJ dysfunction and 
that the veteran has no current dental disability related to 
her active service.  Accordingly, service connection on a 
direct basis is not warranted. 

To the extent that the veteran's is complaining of a 
disability manifested by TMJ related symptoms such as jaw 
pain and clicking, the Board again notes that the veteran was 
diagnosed with probable dental neuralgia pain in April 2003.  
While TMJ dysfunction was diagnosed in 2003, this examination 
report lacks probative value as no symptoms, either objective 
or subjective are discussed.  Furthermore, the May 2006 
examination report does not contain any objective findings 
related to the veteran's claimed TMJ disability.  
Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness or proof of indications of a chronic 
disability, the Board cannot find a basis to grant service 
connection for the veteran's claimed TMJ dysfunction.

Although the veteran has alleged she has TMJ dysfunction, 
which she believes is a result of either her service in the 
Persian Gulf or the removal of her braces, she does not, as 
mentioned previously, have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic disability manifested by 
TMJ dysfunction, on any basis, and there is no doubt to be 
resolved. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for post traumatic stress disorder (PTSD) 
is denied.

Service connection for temporomandibular joint (TMJ) 
dysfunction is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


